Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Election/Restrictions
Applicant’s election of claims 1-12 in the reply filed on 01 Jun. 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made in the reply filed on 01 Jun. 2022, and for the reasons mentioned above, is being treated as an election without traverse.

Claim Objections
Claims 3-5 and 8 are objected to because of the following informalities:  
In lines 2 of claims 3-5 and 8, after “from” and before “group”, replace “a” with “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (CN 1847352 A, published 18 Oct. 2006, hereinafter Tadashi) in view of Aoki and Shiobara (US Patent Application 2007/0029682 A1, published 08 Feb. 2007, hereinafter Aoki).
Regarding claim 1, Amano teaches a flame-retardant adhesive composition and coverlay film, in which the flame-retardant adhesive composition comprises an epoxy resin, a synthetic rubber (toughening agent), a curing agent, an organic phosphinate compound (phosphorous flame retardant), and a curing accelerator (Abstract).  Amano teaches the amount of the organic phosphinate (phosphorous flame retardant) is 5 to 50 parts with respect to the combination of epoxy, rubber, curing agent, organic phosphinate compound, and the curing accelerator (claim 6).  Amano teaches that the synthetic rubber is a carboxyl group-containing nitrile rubber polymer (claim 2), the synthetic rubber (toughening agent) is present in the amount of 10 to 2500 parts per 100 parts of epoxy (paragraph 0056).  Amano teaches the curing accelerator is a triorganophosphine compound (phosphine compound) (paragraph 0074), and it is present in the amount of 0.1 to 30 parts relative to 100 parts of epoxy (paragraph 0076).  Amano teaches the inclusion of silica (silicon dioxide) in the amount of 5 to 60 parts silica to 100 parts of the total inorganic and organic solids in the adhesive (paragraphs 0080 and 0081).  Amano teaches that the adhesive composition can be used to produce a cover film (sealing film) by providing a layer of the adhesive composition on an electrically insulating film (paragraph 0088), and the resulting cover film (sealing film) or adhesive sheet is flexible (paragraph 0083).
Amano does not disclose inclusion of an ion exchanger.
Aoki teaches the inclusion of an ion exchanger in an epoxy resin composition as part of a metal oxide combination of 0.5-20 parts magnesium/aluminum ion exchanger, 0.5 to 20 parts hydrotalcite ion exchanger, and 0.01 to 10 parts rare earth oxide per 100 parts of an epoxy resin and a curing agent (Abstract).
Given that Amano and Aoki are drawn to epoxy based compositions for electronics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metal oxide, including an ion exchanger, and in the amounts taught by Aoki in the adhesive composition of Amano.  Since Amano and Aoki are both epoxy-based compositions for electronics, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the metal oxide, including an ion exchanger, in the adhesive composition of Amano.  Further, Aoki teaches that the metal oxide, including the ion exchanger, ameliorates the migration of silver and copper ions (paragraphs 0029-0030), and if the ion exchanger is present at amounts less than 0.5 parts the desired ion trapping fails to be achieved and if more than 20 parts are used under-curing and poor flow may occur (paragraphs 0033 and 0035).
The corresponding amounts of ion exchanger per 100 parts of epoxy (rather than per 100 parts epoxy and curing agent) are 1.005 ((0.5+0.5)/(100+0.5)/100) to 80 parts ((20+20)/(100+100)/100) per 100 parts of epoxy.
Similar calculations for converting the amounts of silicon dioxide and phosphorous flame retardant to amounts relative to 100 parts of epoxy result in Amano teaching the use of 6.4 to 8490 parts of silicon dioxide per 100 parts of epoxy and 5.87 to 2830 parts of phosphorous flame retardant per 100 parts of epoxy.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of phosphorous flame retardant, rubber (toughening agent), curing accelerator (phosphine compound), silicon dioxide, and ion exchanger from the overlapping portion of the ranges taught by Amano in view of Aoki because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 2, Amano in view of Aoki teaches the elements of claim 1, and Amano teaches use of epoxies with at least two epoxy groups on average in each molecule (paragraph 0038). 
Regarding claim 3, Amano in view of Aoki teaches the elements of claim 1, and Amano teaches use of bisphenol A epoxy resins and linear aliphatic epoxy resins (paragraph 0039). 
Regarding claim 5, Amano in view of Aoki teaches the elements of claim 1, and Amano teaches use of carboxyl group-containing nitrile rubber (claim 2). 
Regarding claim 8, Amano in view of Aoki teaches the elements of claim 1, and Amano teaches use of polyimide, polyester, polyphenylene sulfide, and polyether ether ketone as the electrical insulating films (polymer layer) (paragraph 0092). 
Regarding claim 9, Amano in view of Aoki teaches the elements of claim 1, and Amano teaches the thickness of the electrical insulating film (polymer layer) is 12.5 to 50 [Symbol font/0x6D]m (paragraph 0092). 
Regarding claim 10, Amano in view of Aoki teaches the elements of claim 1, and Amano teaches the thickness of the coating film (thermosetting resin layer) is 5 to 45 [Symbol font/0x6D]m (paragraph 0090). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the thickness of the coating layer (thermosetting resin layer) from the overlapping portion of the range taught by Amano because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 11, Amano in view of Aoki teaches the elements of claim 1, and Amano teaches the coating layer (thermosetting resin layer) is heated at 120⁰C to form a semi-cured state and post-cured at 160⁰C for four hours (paragraph 0140). 
Regarding claim 12, Amano in view of Aoki teaches the elements of claim 1.
Amano in view of Aoki does not disclose the thermal decomposition temperature of his coating layer (thermosetting resin layer).
It is the examiner’s position that given the coating layer (thermosetting resin layer) of Amano in view of Aoki and the thermosetting resin layer have the same thickness and composition, the coating layer of Amano in view of Aoki would inherently have the same thermal decomposition temperature as the claimed invention, and therefore, would fall within the claimed range for thermal decomposition temperature.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (CN 1847352 A, published 18 Oct. 2006, hereinafter Tadashi) in view of Aoki and Shiobara (US Patent Application 2007/0029682 A1, published 08 Feb. 2007, hereinafter Aoki) and further in view of Li et al. (US Patent Application 2014/0178697 A1, published 26 Jun. 2014, hereinafter Li).
Regarding claim 4, Amano in view of Aoki teaches the elements of claim 1, and Amano teaches the inclusion of other flame retardants different from an organic phosphinate, including an aromatic condensed phosphoric acid ester with a tradename of PX-200 (aromatic condensed phosphate) with the chemical structure shown in Formula 1 (paragraphs 0134-0136).
Amano does not disclose the amount of this flame retardant.
Li teaches an epoxy composition with high flame retardation (Abstract), and he teaches the total amount of flame retardant is 10 to 100 parts of flame retardant per 100 parts of epoxy resin (paragraph 0023).  Li teaches the flame retardant may be a combination of phosphorous-containing flame retardants, including resorcinol dixylenephosphate (marketed as PX-200) (paragraph 0022).
Given that Amano, Aoki, and Li are drawn to epoxy based compositions for electronics, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to use an amount of aromatic condensed phosphate based on the total amount of phosphorous-containing flame retardant taught by Li in the epoxy composition of Amano in view of Aoki.  Since Amano, Aoki, and Li are epoxy-based compositions for electronics, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the amount of aromatic condensed phosphate based on the total amount of phosphorous-containing flame retardant taught by Li in the adhesive composition of Amano in view of Aoki.  Further, Li teaches that if the amount of flame retardant is less than 10 parts, then flame retardation will not be achieved, and if more than 100 parts by weight of flame retardant is added, the laminates will exhibit high hygroscopicity and deteriorated heat resistance (paragraph 0023).
Combining the teachings of Amano and Li regarding the amounts of the phosphinate and the total amount of phosphorous-containing flame retardants, the amount of the aromatic condensed phosphate in the epoxy composition of Amano in view Aoki and further in view of Li is 0 to 94.1 parts (100 total parts of phosphorous-containing flame retardants - 5.87 parts of ionic phosphorous retardant) per 100 parts of epoxy resin.  Note that some embodiments of Amano in view of Aoki and further in view of Li do not contain any aromatic condensed phosphate.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the amount of aromatic condensed phosphate from the overlapping portion of the range taught by Amano in view of Aoki and further in view of Li because overlapping ranges have been held to be prima facie obviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (CN 1847352 A, published 18 Oct. 2006, hereinafter Tadashi) in view of Aoki and Shiobara (US Patent Application 2007/0029682 A1, published 08 Feb. 2007, hereinafter Aoki) and further in view of Anzai and Hamabe (US Patent 4,923,520, published 08 May 1990, hereinafter Anzai).
Regarding claims 6-7, Amano in view of Aoki teaches the elements of claim 1, and Amano teaches the inclusion of silicon dioxide in his epoxy composition.
Amano in view of Aoki does not disclose subjecting the silicon dioxide to a surface hydrophobic treatment or the size of the silicon dioxide.
Anzai teaches the use of spherically fused silica with an average particle diameter within the range of 10 to 50 [Symbol font/0x6D]m as a filler for resin compositions, and the spherical fused silica is treated on its surface with a silane coupling agent (Abstract).  Anzai teaches the silane coupling agent is β-(3,4-epoxycyclohexyl)ethyl-trimethoxysilane (col. 3, lines 5-11).
Given that Amano and Anzai are drawn to epoxy compositions containing silicon dioxide particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silane coupling agent-treated silicon dioxide particles as taught by Anzai and of the size taught by Anzai in the epoxy composition of Amano in view of Aoki.  Since Amano and Anzai are both epoxy-silicon dioxide compositions, one of ordinary skill in the art would have a reasonable expectation of success in using silane coupling agent-treated silicon dioxide and of a size taught by Anzai in the epoxy composition of Amano in view of Aoki.  Further, Anzai teaches this filler is useful for resin compositions having improved mechanical and electrical properties as well as good flowability (Abstract), the spherical fused silica is particularly suitable as filler for epoxy resins (col. 1, line 68 – col. 2, line 1), and said compositions may be employed as an adhesive (col. 2, lines 18-21).  Anzai also teaches (col. 1, lines 54-63):
“Use of spherical fused silica with extremely small diameter would be detrimental to the processability of resin compositions containing such spherical fused silica as the major filler in that it increases the viscosity to such an extent that high pressure is needed for the processing.  Vice-versa, extremely large average particle diameters would cause the spherical fused silica to sedimentate during curing of the resin product, and are therefore undesirable.”
Additionally, Azai teaches that spherical fused silica treated with a silane coupling agent will provide a marked improvement in resistance to moisture and humidity of the cured product, which results in considerable improvement in mechanical strength and electrical properties of the cured product after exposure to moisture and humidity (col. 2, line 66 – col. 3, line 4).
It is the examiner’s position that the reaction of the silane coupling agent onto a silicon dioxide surface would render the surface hydrophobic, given the lack of polar entities in the resulting structure and in view of the teaching of Anzai on the reduction of sensitivity of the filler to moisture and humidity due to the silane treatment.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the average size of the silicon dioxide from the overlapping portion of the range taught by Anzai because overlapping ranges have been held to be prima facie obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US Patent Application 2018/0223094 A1, published 09 Aug. 2018) teaches an epoxy resin composition with 20-50 parts flame retardant per 100 parts epoxy.  Huang and Juang (TW 572983 B, published 21 Jan. 2004) teaches an adhesive composition with epoxy resin, toughening agent, filling agent, and an ion exchange agent.  Tanaka et al. (US Patent Application 2011/0177330 A1, published 21 Jul. 2011) teaches an adhesive composition comprising epoxy and a 10-70% of a phosphorous compound.  Wang et al. (US Patent Application 2014/0322541 A1, published 30 Oct. 2014) teaches a bonding layer comprising epoxy and 10-100 parts of flame retardant per 100 parts of epoxy resin.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787